J-S09013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DARNELL HAMRICK                            :
                                               :
                       Appellant               :   No. 1821 EDA 2021

         Appeal from the Judgment of Sentence Entered August 2, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000440-2007


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                                 FILED JUNE 3, 2022

        Darnell Hamrick appeals from the judgment of sentence entered in the

Court of Common Pleas of Philadelphia County.            Hamrick challenges the

discretionary aspects of his sentence. After our review, we find no abuse of

discretion and, therefore, affirm.

        Following trial, a jury convicted Hamrick of first-degree murder.1

Hamrick was 16 years old when he committed the murder. On January 9,

2009, the Honorable Sheila Woods-Skipper sentenced Hamrick to the

mandatory term of life imprisonment without parole (LWOP). Subsequently,

the court granted Hamrick post-conviction relief and vacated his sentence

pursuant to Miller v. Alabama, 567 U.S. 460 (2012), which held the Eighth

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 2502(a).
J-S09013-22



Amendment forbids a sentencing scheme that mandates LWOP for juvenile

offenders.

      On August 2, 2021, The Honorable Barbara A. McDermott held a

resentencing hearing. At that hearing, members of both the victim’s family

and Hamrick’s family testified, and Hamrick exercised his right of allocution.

At the conclusion of the hearing, the court resentenced Hamrick to 22½ years

to life imprisonment. Hamrick filed a post-sentence motion, which the court

denied. He then filed this timely appeal. Both the trial court and Hamrick

complied with Pa.R.A.P. 1925.

      Hamrick raises the following issues for our review:

      1. Did the resentencing court abuse its discretion by imposing a
         sentence that was based upon the court’s interpretation of
         retribution only and which effectively ignored other sentencing
         factors when the court effectively ignored [Hamrick’s] rotten
         social background and potential for rehabilitation as well as
         forgiveness by [the victim’s] family and when juveniles
         released following mandatory life resentencing in Philadelphia
         have shown little recidivism?

      2. Did the resentencing court abuse its discretion and essentially
         vitiate [Hamrick’s] right to a resentencing hearing because the
         resentencing court deemed [Hamrick] to be non-credible
         before [he] even spoke, because the court also belittled the
         fact that [Hamrick] had no discipline for violence, weapons, or
         drugs while confined, and because there was clearly ill-will prior
         to the hearing toward [Hamrick] effectively making the whole
         sentencing process a forgone conclusion where the court had
         only read a brief Commonwealth synopsis and used [Hamrick’s]
         forthrightness in [his] statements to a psychological expert
         against [him]?

      3. Did the resentencing court abuse its discretion and improperly
         insert itself into the adversarial process because the deviation
         from the recommended sentence of 17 years to life constitutes
         an unwarranted intrusion into the adversarial process when the

                                      -2-
J-S09013-22


         District Attorney for Philadelphia County has a committee that
         expends significant resources on fashioning appropriate
         recommendations for the resentencing of minors and when the
         resentencing court did not justify a stark deviation from the
         recommendation in any way and did not consider multiple other
         factors associated with draconian sentencing schemes for
         children?



Appellant’s Brief, at 4-5.

      Sentencing is vested in the sound discretion of the sentencing judge,

and a sentence will not be disturbed on appeal absent a manifest abuse of

discretion. Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super.

2006). There is no absolute right to appeal the discretionary aspects of a

sentence. Commonwealth v. Hartle, 894 A.2d 800, 805 (Pa. Super. 2006).

Rather, where an appellant challenges the discretionary aspects of a sentence,

the   appeal   is   considered   a   petition   for   allowance   of   appeal.   See

Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa. Super. 2007). As we

stated in Commonwealth v. Moury, 992 A.2d 162 (Pa. Super. 2010):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:
      We conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
      Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
      that the sentence appealed from is not appropriate under the
      Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Moury, 992 A.2d at 170 (citation and brackets omitted).




                                       -3-
J-S09013-22



      Here, the first three requirements of the four-part test are met. Hamrick

filed a timely appeal, raised the issue in his post-sentence motion, and

included in his appellate brief the necessary concise statement of the reasons

relied upon for allowance of appeal pursuant to Rule 2119(f). See Appellant’s

Brief, at 10-15.   We next determine whether he has raised a substantial

question requiring us to review the discretionary aspects of the sentence

imposed.

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. A substantial question
      exists “only when the appellant advances a colorable argument
      that the sentencing judge’s actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.”

Commonwealth v. Griffin, 65 A.3d 932, 936 (Pa. Super. 2013) (citing

Moury, supra at 170 (internal citations omitted).

      Hamrick argues the court ignored his “rotten social background,” his

potential for rehabilitation, and the “forgiveness by the [victim’s] family.”

Appellant’s Brief, at 8, 12.   He contends the court did not consider the

sentencing factors and based its sentence solely on retribution. Id. Hamrick

also argues the court abused its discretion by finding him not credible prior to

the start of the resentencing hearing and “belittling” the fact that he “had no

discipline for violence, weapons, or drugs while confined.” Id. at 12. Finally,

Hamrick argues the court abused its discretion and improperly inserted itself

into the adversarial process by deviating from the Commonwealth’s




                                     -4-
J-S09013-22



recommended sentence of 17 years to life.                Id. at 8-9; see also N.T.

Resentencing Hearing, 8/2/21, at 29.

      As this Court has held, a claim that asserts the sentencing court focused

solely upon a single sentencing factor raises a substantial question that the

sentence    is   inappropriate   under    our     Sentencing      Code.     See,   e.g.,

Commonwealth v. Lawrence, 960 A.2d 473, 478 (Pa. Super. 2008)

(substantial claim raised where appellant claimed “the sentencing court

focused    solely   on   the   serious   nature     of    the    crime”);    see   also

Commonwealth v. Clarke, 70 A.3d 1281, 1287 (Pa. Super. 2013)

(allegation that trial court focused solely on nature of offense presented

substantial question).

      Thus, while Hamrick’s first claim raises a substantial question, we

conclude that it lacks merit. We have reviewed the record, in particular the

notes of testimony from the resentencing hearing.               Simply put, Hamrick’s

contention is not borne out in the record. The court heard testimony from

Hamrick’s family and the victim’s family, and it listened to Hamrick’s

allocution, questioning him at length for clarification. The court stated:

      I have to take into account the seriousness of the offense. I have
      to take into the impact that your crime has had on the victim’s
      family and on the community. I have to take into account your
      role in the crime. And in this crime there is no other individual,
      so you are the sole perpetrator of the crime. I have to also look
      at the sentencing guidelines and statute for this crime. I have to
      look at your rehabilitative needs. I have to look at what you’ve
      done with your life in the intervening years. . . . Also, besides
      your rehabilitation, I look at your [contrition], your responsibility,
      and I have already mentioned what you've done with your life.


                                         -5-
J-S09013-22



N.T. Resentencing Hearing, 8/2/21, at 11-2.          The court reviewed the

sentencing memoranda submitted by Hamrick and the Commonwealth, id. at

14, considered Hamrick’s troubled family background, id. at 16-17, his health

and educational background, id. at 17-18, his social background, id. at 19,

and his potential for rehabilitation. The court noted Hamrick’s incarceration

history, which included over fifty institutional infractions during the twelve

years he has already served, some of which occurred as recently as 2018. Id.

at 21-24. The court further explained:

       Prior to sentencing and as discussed at the hearing, this [c]ourt
       reviewed [Hamrick’s] detailed Mitigation Report,[2] which included
       a Forensic Interview conducted by Dr. Kirk Heilbrun on November
       18, 2019. The Forensic Interview highlighted [Hamrick’s] difficult
       family background, specifically that his mother struggled with
       substance abuse and that his mother’s boyfriend abused him at a
       young age. The report also indicated that [Hamrick] attempted
       suicide at a young age and was treated for Attention Deficit
       Disorder.

       In 2013, the Department of Corrections evaluated [Hamrick] and
       indicated that he has an average risk of re-offending. While
       incarcerated, [Hamrick] completed a Violence Prevention Course,
       completed an anger management course on his third attempt, and
       obtained his General Education Degree. This court also considered
       [Hamrick’s] strong bonds with his family and his family’s
       willingness to support him upon his release.

       In his own words, [Hamrick] killed because it was a “neighborhood
       thing.” This [c]ourt interprets this statement to mean that he
       needed to preserve his reputation as a “tough guy” in the
____________________________________________


2 The Mitigation Report functioned as a PSI in this resentencing case. “Where
pre-sentence reports exist, we shall continue to presume that the sentencing
judge was aware of relevant information regarding the defendant’s character
and weighed those considerations along with mitigating statutory factors. A
pre-sentence report constitutes the record and speaks for itself.”
Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988).

                                           -6-
J-S09013-22


      neighborhood. While incarcerated, [Hamrick] committed fifty-two
      misconducts, again for the sake of his reputation. While this
      [c]ourt accepts [his] behavior at the time of his crime as one
      consistent with an immature juvenile, his continued infractions in
      prison show that he may not have yet grasped the need to
      conform his behavior to the norms of a law-abiding society.

Trial Court Opinion, 9/27/21, at 8-9 (citations omitted).

      Judge McDermott considered the relevant sentencing factors. Contrary

to Hamrick’s argument, the court considered his background and rehabilitative

needs, and balanced “the seriousness of [Hamrick’s] offense, the protection

of the public, his prison record, the impact on the victim’s family, and the

current sentencing statute for juveniles with [Hamrick’s] mitigation evidence.”

Id. at 8. We reject Hamrick’s contention that the court solely focused on

retribution. Lawrence, supra.

      Under our standard of review, an abuse of discretion may not be found

unless   the    sentencing     court’s    decision   is   “clearly   erroneous.”

Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007) (citation omitted).

“The rationale behind such broad discretion and the concomitantly deferential

standard of appellate review is that the sentencing court is ‘in the best position

to determine the proper penalty for a particular offense based upon an

evaluation of the individual circumstances before it.’” Id. (citation omitted).

We find no abuse of discretion here.

      Hamrick’s final two claims do not raise a substantial question. Hamrick’s

Rule 2119(f) statement asserts that the court deemed him “non-credible

before he even spoke,” and that there “was clearly ill- will prior to the hearing


                                         -7-
J-S09013-22



toward [Hamrick] effectively making the whole sentencing process a forgone

conclusion[.]”    Appellant’s Brief, at 12.      Hamrick’s Rule 2119(f) statement

makes no reference to any exchange in the record indicating support for these

conclusions. These bald allegations do not present a substantial question that

the sentence was inappropriate under the Sentencing Code. See 42 Pa.C.S.A.

§ 9781(b). See also Commonwealth v. Radecki, 180 A.3d 441, 468 (Pa.

Super. 2018) (bald assertion does not raise substantial question).

       With regard to Hamrick’s claim that the court abused its discretion by

disregarding the Commonwealth’s recommended sentence of 17 years to life

imprisonment, we discern no substantial question.3 See Commonwealth v.

McClendon, 589 A.2d 706, 710 (Pa. Super. 1991) (sentencing court is not

bound by sentencing recommendations). See also Commonwealth v.

Naranjo, 53 A.3d 66, 72 (Pa. Super. 2012) (substantial question exists where

appellant “sets forth a plausible argument that the sentence violated a

provision of the [S]entencing [C]ode or is contrary to the fundamental norms

____________________________________________


3  In its brief, the Commonwealth points out that its sentencing
recommendation of 17 years to life imprisonment was based, in part, on the
facts as presented at trial– that the victim was one of the men who robbed
Hamrick at gunpoint the night before the murder and threatened to kill him if
he told anyone about the robbery. N.T. Resentencing Hearing, supra at 29-
30. “While that alleged fact in no way justified Hamrick’s actions, it arguably
was a circumstance that mitigated the juvenile defendant’s action compared
to, say, a murder in which a totally innocent victim was killed.”
Commonwealth’s Brief, at 14. At the resentencing hearing, however, Hamrick
admitted that he did not even know whether the victim was one of the men
who robbed him, and explained the killing as a “neighborhood thing,” and that
he shot the victim because he was the first person he saw when he came
outside that day. N.T. Resentencing Hearing, supra at 69, 72.

                                           -8-
J-S09013-22



of   the   sentencing     process.”)   (citations   and   quotations   omitted);

Commonwealth v. Mastromarino, 2 A.3d 581, 585-86 (Pa. Super. 2010)

(“At a minimum, [a Rule 2119(f) statement,] must articulate what particular

provision of the [C]ode is violated, what fundamental norms the sentence

violates, and the manner in which it violates that norm.”).

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2022




                                       -9-